Citation Nr: 0604410	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-06 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for complex posterolateral 
rotatory instability, left knee, due to posterior cruciate 
ligament tear and arcuate ligament complex injury, as 
secondary to the service-connected disability of tarsal 
tunnel syndrome and Morton's neuroma, second and third web 
space, right foot post-operative.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972 and from August 1974 to August 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

No relationship between the veteran's diagnosed left knee 
disability and the service-connected tarsal tunnel syndrome 
and Morton's neuroma, second and third web space, right foot 
post-operative, is demonstrated.


CONCLUSION OF LAW

A left knee disability is not proximately due to or the 
result of service-connected tarsal tunnel syndrome and 
Morton's neuroma, second and third web space, right foot 
post-operative.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
November 2004, the veteran was notified of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The November 2004 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in June 2001.  Notice fully complying with the provisions of 
the VCAA was not provided to the veteran until November 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
June 2001 adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  A VHA opinion to address the question at issue has been 
obtained. For the reasons set forth above, and given the 
facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Legal Criteria

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


Analysis


In reaching its decision, the Board has considered all of the 
pertinent evidence of record, to include VA treatment 
records, the reports of VA examinations conducted in November 
1978, July 1981, June 1999, and May 2001, a July 1999 
statement from Brent Brotzman, M.D., and an April 2004 
opinion provided by a VA physician. 

The veteran has contended that his left knee disability, 
diagnosed as complex posterolateral rotatory instability, due 
to posterior cruciate ligament tear and arcuate ligament 
complex injury, developed secondary to service-connected  
tarsal tunnel syndrome and Morton's neuroma, second and third 
web space, right foot post-operative.  Although the Board has 
taken into account the veteran's contentions and testimony 
regarding the etiology of his left knee condition, since he 
is not a layman, he is not qualified to offer a probative 
opinion as to the cause of his condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In his statement dated in July 1999, Dr. Brotzman, a 
specialist in sports medicine, said that it was quite 
possible if the veteran had a tarsal tunnel condition 
involving the right foot that he began favoring or changing 
the way he ambulated for several years and began having 
difficulties with the contralateral left knee. He concluded 
that it was at least as likely as not that the left knee 
condition would be as a result of the service-connected right 
foot condition.

The VA physician who conducted the May 2001 examination 
opined that the nature of the veteran's foot problem would 
not result in a ligamentous injury to the knee, which would 
be  caused by a direct blow or an indirect injury with axial 
loading, twisting, and posterior displacement of the tibia on 
the femur. The examiner added that this did not occur as a 
result of an altered gait. 

In April 2004, the veteran's claims folder was referred to 
the Veterans Health Administration for an opinion as to 
whether it was as least likely as not (a 50 percent or more 
likelihood) that the veteran's current left knee disability, 
was proximately due to or the result of the service-connected 
right foot disability. 

Later in April 2004, an opinion was received from a VA 
physician, a specialist in orthopedic surgery. This 
physician, noting that he had made a comprehensive review of 
the claims folder, indicated that it was his firm opinion 
that there was no causal relationship between the veteran's 
left knee condition and the service-connected right foot 
disability. It was observed that the veteran, who was working 
at the Post Office standing 8 hours a day, began having left 
knee symptoms in 1999 and that about that time he required 
treatment for obesity, a factor impacting degenerative 
changes in weight-bearing joints. 

The Board finds that the probative weight of the evidence is 
against the veteran's claim. The only medical evidence in 
support of the veteran's assertions is the opinion provided 
by Dr. Brotzman, who suggests that the possibility exists 
that an altered gait associated with the service-connected 
right foot condition may have caused the veteran's left knee 
condition. But to the contrary, the VA physician who examined 
the veteran in May 2001 and the orthopedic specialist who 
reviewed the veteran's records in April 2004 agreed that no 
such relationship was present. In giving the opinions 
provided by these two physicians greater weight, the Board 
observes that the two VA physicians had access to all of the 
veteran's medical records. Dr. Brotzman did not, calling into 
question whether his opinion was based on the correct factual 
history. Accordingly, as the preponderance of the evidence is 
against the veteran's claim, service connection for a left 
knee disability on a secondary basis is not warranted. 
38 C.F.R. § 3.310(a); Allen.


ORDER

Service connection for complex posterolateral rotatory 
instability, left knee, due to posterior cruciate ligament 
tear and arcuate ligament complex injury, as secondary to the 
service-connected disability of tarsal tunnel syndrome and 
Morton's neuroma, second and third web space, right foot 
post-operative is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


